IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED



RHONDA K. MILLER AND
EDWARD D. MILLER,

             Appellants,

 v.                                                    Case No. 5D15-780

BANK OF AMERICA, N.A., ET AL.,

             Appellees.

________________________________/

Opinion filed October 28, 2016

Appeal from the Circuit Court
for Volusia County,
William A. Parsons, Judge.

James R. Evans, of James R. Evans, P.A.,
Daytona Beach, for Appellants.

Alan M. Pierce, of Liebler Gonzalez &
Portuondo, Miami, for Bank of America,
N.A, Appellee.

No appearance for other Appellees.


EDWARDS, J.

      Rhonda and Edward Miller (“Appellants”) appeal from the final judgment of

foreclosure in favor of Bank of America, N.A. (“Appellee”). The issues in this appeal are

familiar in foreclosure cases: whether Appellee had standing to sue and whether the
documents Appellee relied on fit within the business records exception to the hearsay

rule. The lack of documentation here, however, was unusual: Appellee, which was not

the original lender, did not offer any assignments, indorsements, or allonges to prove that

it had standing to sue. Appellants argue, and we agree, that the trial court erred in

admitting a screenshot of a document referred to as an “LNTH” into evidence over their

hearsay objection, as the foundation for the business records exception was not

established. Because the erroneously admitted LNTH document was the only evidence

of Appellee’s standing to sue, we reverse.

       Originally, Appellants executed a note and mortgage in favor of SunTrust.

Appellee alleged in its complaint that SunTrust assigned the mortgage to Appellee;

however, at trial, Appellee did not rely on the assignment or introduce the assignment into

evidence. Instead, Appellee relied on the testimony of its sole witness, Ms. Allen, in an

effort to establish its standing to foreclose. Ms. Allen testified that SunTrust sold the loan

to Appellee and as part of that transaction, SunTrust physically transferred the original

promissory note to Appellee. There was no proof of an indorsement from SunTrust to

Appellee, nor proof of an indorsement in blank. SunTrust remained as the mortgage

servicer even after the supposed transfer to Appellee.

       When Appellants defaulted on the mortgage, Appellee allegedly returned the

original note to SunTrust. Typically, SunTrust would have sent the note to trial counsel

to commence foreclosure proceedings. However, the note was lost before it reached trial

counsel. Ms. Allen testified that the loss of the note occurred in May 2012, but she did not

know any specifics of how the note was lost. Appellee’s foreclosure complaint included

a count to reestablish the lost note and mortgage.




                                              2
reverse and remand with directions for the trial court to vacate the final judgment and

conduct a new trial.

      REVERSED AND REMANDED.



TORPY and EVANDER, JJ., concur.




                                          4
reverse and remand with directions for the trial court to vacate the final judgment and

conduct a new trial.

      REVERSED AND REMANDED.



TORPY and EVANDER, JJ., concur.




                                          4